                                          
                                                     

 

Exhibit 10.1

 

                

 

[f8kimg1.jpg]

Telephone: 704-344-8150
Facsimile: 704-344-8143

521 East Morehead Street
Suite 250
Charlotte NC 28202

www.fairpoint.com

John P. Crowley

Executive Vice President and

Chief Financial Officer

 

March 23, 2007

 

 

Patrick T. Hogan

1177 Queen Street

Honolulu, Hawaii 96814

 

Dear Pat:

 

Congratulations on your appointment as Senior Vice President and Corporate
Controller of FairPoint Communications, Inc. (the “Company”).

 

As a member of the Company’s senior management team, you are entitled to certain
severance benefits should your employment be terminated by the Company without
cause, all as set forth on Exhibit A attached hereto.

 

 

Sincerely,

 

 

/s/ John P. Crowley

 

 

John P. Crowley

 

Executive Vice President and

 

Chief Financial Officer

 

 

22430304v3

 

--------------------------------------------------------------------------------

 

                                          
                                                     

 

EXHIBIT A - PATRICK T. HOGAN MARCH 23, 2007 LETTER

 

Obligations of the Company upon Termination.

 

 

(a)

For Cause or Upon Employee’s Voluntary Resignation. If FairPoint Communications,
Inc. (the “Company”) shall terminate Patrick T. Hogan (the “Executive”) for
Cause, or the Executive shall voluntarily resign his employment, the Executive
shall not be entitled to any benefits pursuant to this letter agreement.

 

 

(b)

Without Cause. In the event that the Executive’s employment is terminated by the
Company without Cause, the Executive shall be entitled to receive in a lump sum
payment from the Company an amount equal to six months Base Salary and the
prorata portion of his target annual performance bonus (40% of Base Salary)
earned as of the date of termination.

 

Severability. If any provision of this agreement is held to be illegal, invalid
or unenforceable under present or future laws, such provision shall be fully
severable, this agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this agreement,
and the remaining provisions of this agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this agreement.

 

For purposes of this agreement, “Cause” shall mean (a) misappropriating any
funds or any material property of the Company; (b) obtaining or attempting to
obtain any material personal profit from any transaction in which the Executive
has an interest which is adverse to the interest of the Company unless the
Company shall first give its consent to such transaction; (c)(i) the willful
taking of actions which directly impair the Executive’s ability to perform the
duties required by the terms of his employment; or (ii) taking any action
detrimental to the Company’s goodwill or damaging to the Company’s relationships
with its customers, suppliers or employees; provided that such neglect or
refusal, action or breach shall have continued for a period of twenty (20) days
following written notice thereof; (d) being convicted of or pleading nolo
contendere to any crime or offense constituting a felony under applicable law or
any crime or offense involving fraud or moral turpitude; or (e) any material
intentional failure to comply with applicable laws or governmental regulations
within the scope of Executive’s employment. For purposes of the Agreement,
“without Cause” shall mean a termination by the Company of the Executive’s
employment for any reason other than a termination based upon Cause, death or
disability, as well as a voluntary resignation by the Executive within
forty-five (45) days following a material diminishment of his duties,
responsibilities and authority and/or a material reduction in his Base Salary or
annual performance bonus opportunity.

 

 

22430304v3

 

--------------------------------------------------------------------------------

 